—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered April 18, 2001, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence. Justice Sondra Miller has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel (see People v Davidson, 197 AD2d 701 [1993]; People v Daley, 172 AD2d 619, 620-621 [1991]; People v Margan, 157 AD2d 64 [1990]).
The defendant’s remaining contention is not preserved for appellate review (see People v Curry, 198 AD2d 371 [1993]; People v Thomches, 172 AD2d 786 [1991]). Ritter, J.P., Feuerstein, S. Miller and Luciano, JJ., concur.